DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gilliani on 2/24/22.
The application has been amended as follows: 
Please substitute claims 1- 20 as follows:

1.	(Currently Amended) A computer-implemented method for characterizing the robustness of a computer-vision machine learning model comprising:
	receiving an image with a known, first classification by the machine learning model;
	iteratively (i) modifying the image using at least one perturbation algorithm, wherein the iterative modifying of the image simulates an attack on the machine learning model and wherein the attack simulates a modification of a physical object and (ii) inputting the corresponding modified image into the machine learning model until such time that the machine learning model outputs a second classification different from the first classification; [[and]]
	providing data characterizing the modifications to the image that results in the machine learning model outputting the second classification; and
printing an overlay comprising the modifications, wherein the overlay is printed on a sticker which can be affixed to or positioned in relation to the physical object.

2.	(Original) The method of claim 1, wherein the providing data comprises at least one of: 

3.	(Original) The method of claim 1, wherein the provided data characterizing the modifications explains how the modifying caused the machine learning to change its  classification from the first classification to the second classification.

4.  	(Original) The method of claim 1, wherein the at least one perturbation algorithm uses gradient-based optimization to determine how to modify the image.

5.	(Original) The method of claim 1, wherein the at least one perturbation algorithm uses    reinforcement learning to determine how to modify the image.

6.	(Original) The method of claim 1, wherein the at least one perturbation algorithm uses a random selection algorithm to determine how to modify the image.

7.	(Original) The method of claim 1, wherein the at least one perturbation algorithm uses a pattern matching algorithm to determine how to modify the image.

8.	(Original) The method of claim 7, wherein the pattern matching uses an Apriori algorithm.

9.	(Cancelled)

10.	(Currently Amended) The method of claim [[9]] 1, wherein the attack simulates a change in an environmental  condition of a sensor obtaining the image.

11.	(Currently Amended) The method of claim [[9]] 1, wherein the attack simulates a change in a position of a  sensor obtaining the image.

12.	(Cancelled)

13.	(Cancelled)

14.	(Cancelled)

15.	(Currently Amended) A system for characterizing the robustness of a computer-vision machine learning model comprising:
at least one data processor; and
memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
receiving an image with a known, first classification by the machine learning model;
continually modifying the image using at least one perturbation algorithm , wherein continually modifying of the image simulates an attack on the machine learning model and wherein the attack simulates a modification of a physical object and inputting the corresponding modified image into the machine learning model until such time that the machine learning model outputs a second classification different from the first classification; [[and]]
providing data characterizing the modifications to the image that resulted in the machine learning model outputting the second classification; and
printing an overlay comprising the modifications, wherein the overlay is printed on a sticker which can be affixed to or positioned in relation to the physical object.

16.	(Original) The system of claim 15, wherein the provided data characterizing the modifications explains how the modifying caused the machine learning to change its classification from the first classification to the second classification.

17.	(Original) The system of claim 15, wherein the at least one perturbation algorithm uses two or more of gradient-based optimization, reinforcement learning 

18.	(Cancelled)

19.	(Cancelled)

20.	(Currently Amended) A non-transitory computer program product storing instructions which, when executed by at least one computing device, implement operations comprising:
receiving an image with a known, first classification by the machine learning
model;
iteratively modifying the image using at least two perturbation algorithms including an algorithm that simulates an attack on the machine learning model and wherein the attack simulates a modification of a physical object and inputting the corresponding modified image into the machine learning model until such time that the machine learning model outputs a desired, second classification different from the first classification; [[and]]
providing data characterizing the modifications to the image that resulted in the machine learning model outputting the second classification; and
printing an overlay comprising the modifications, wherein the overlay is printed on a sticker which can be affixed to or positioned in relation to the physical object.




Allowable Subject Matter
Claims 1-8, 10- 11, 15- 17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10762606 discloses an image processing apparatus includes: an acquisition unit configured to acquire a plurality of images each capturing an identical target and having a different attribute; a derivation unit configured to derive features from the plurality of images, using a first neural network; an integration unit configured to integrate the features derived from the plurality of images; and a generation unit configured to generate a higher quality image than the plurality of images from the feature integrated by the integration unit, using a second neural network.
US PAP 2019/ 0035118 discloses a method may include obtaining a first set of projection data with respect to a first dose level; reconstructing, based on the first set of projection data, a first image; determining a second set of projection data based on the first set of projection data, the second set of projection data relating to a second dose level that is lower than the first dose level; reconstructing a second image based on the second set of projection data; and training a first neural network model based on the first image and the second image.  In some embodiments, the trained first neural network model may be configured to convert a third image to a fourth image, the fourth . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov